Citation Nr: 0029382	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967, and from February 1968 to May 1971.

The current appeal arose from a September 1968 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC granted entitlement to a permanent and total 
disability rating for pension purposes.  The veteran appealed 
that portion of the September 1968 rating decision wherein 
the M&ROC denied entitlement to special monthly pension by 
reason of being in need of aid and attendance or on account 
of being housebound.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's permanent and total disability rating for 
pension purposes is predicated on residuals of laryngeal 
cancer requiring continuous tracheotomy, rated as 100 percent 
disabling.

The August 1998 VA general medical examination report shows 
the examiner reported diagnoses of a history of laryngeal 
cancer and radiation therapy with no signs of active disease; 
and a history of 40 years of five plus packs of cigarettes a 
day in a patient who quit in 1994 with no doubt symptoms 
consistent with chronic obstructive pulmonary disease.  The 
examiner also recorded that symptoms may be made 
progressively worse with the change in upper airway as a 
result of surgery.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Public Law No. 106-398 
(to be codified at 38 U.S.C.A. § 5107(a); see also H.R. 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement. Id.

In the case at hand, the Board is of the opinion that the 
duty to assist has not been satisfied because a reasonable 
possibility does exist that such assistance will aid in the 
establishment of entitlement.  A medical examination may 
substantiate entitlement to special monthly pension by reason 
of being in need of aid and attendance or on account of being 
housebound.  

The Board is of the opinion that a VA examination to 
ascertain whether the veteran needs aid and attendance or is 
housebound as the result of his laryngeal cancer will 
materially assist in the adjudication of the appeal.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under Public Law 
No: 106-398 (to be codified at 38 U.S.C.A. § 5107(a));  
38 C.F.R. § 3.103(a) (2000), a final decision is being 
deferred pending a remand of the case to the M&ROC for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his residuals of laryngeal 
cancer, need of aid and attendance or 
housebound status.  After obtaining any 
necessary authorization or medical 
releases, the M&ROC should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment reports.

2.  The M&ROC should arrange for a VA 
medical examination (VA Form 21-2680) of 
the veteran for the purpose of 
ascertaining whether his residuals of 
laryngeal cancer have rendered him in 
need of aid and attendance or housebound.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must advise whether the 
veteran, as the result of his residuals 
of laryngeal cancer, is in need of aid 
and attendance or has been rendered 
housebound.  Any opinions rendered by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claim of entitlement to 
special monthly pension by reason of 
being in need of aid and attendance or on 
account of being housebound.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for a scheduled VA examination may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


